Atkinson, J.,
dissenting. 1. I concur in the rulings made in the 1st, 2d, and 3d headnotes. In the absence of any special demurrer, it can not be held that it appears on the face of the petition that the agent was without authority to sign the contract on behalf of his principal.
2. I dissent from the ruling announced in the '4th headnote. Under the evidence, T am of the opinion that it did not appear that the agent was authorized to bind his principal by signing the contract, or that prior to the bringing of the suit there was ratification which would operate to make the contract binding on both sides; and as the defendant refused to deliver the cotton before suit was brought, a verdict against him was unauthorized.